Exhibit 8.2 James H. Moore, III Atlanta Office Luanne Clarke * 900 Circle 75 Parkway, Suite 1240 Willis A. DuVall, Jr. Atlanta, Georgia 30339 W. Ralph Rodgers, Jr. (770) 563-9339 David A. Garland ++ C. Jason Willcox Valdosta Office Edgar W. Duskin, Jr. 2805 North Oak Street, Suite A Kevin C. Gaulke Valdosta, Georgia 31602 D. Bradley Folsom (229) 245-7823 Julie S. Irvin 2829 Old Dawson Road (31707) G. Robert Ryan, Jr. Post Office Drawer 71727 Of Counsel: Wallace D. Bonner, Jr. Albany, Georgia 31708-1727 Michael C. Garvey Donald E. Strickland, Jr. Telephone (229) 888-3338 Ellen S. Golden Facsimile (229) 888-1191 * Certified Mediator/Arbitrator Matthew E. Eutzler ** Real Estate Fax (229) 888-2199 Attorneys also admitted in: R. Lee Brown, Jr. E-mail: mcdr@mcdr-law.com ** Florida M. Drew DeMott + +South Carolina Michael T. Hammond ++ Tennessee J. Bart Davis Reply to: Christopher L. Foreman Albany Office Michael Eric Hooper July 16, Boards of Directors Heritage MHC Heritage Financial Group HeritageBank of the South Heritage Financial Group, Inc. 721 North
